DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is a non-final rejection
Claims 1-6, 8-16 and 18-20 are pending
Claims 7 and 17 were cancelled
Claims 1 and 11 were amended
Claims 1-6, 8-16 and 18-20 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 6-22-2017 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-28-2018,  2-21-2020 and 7-11-2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.

Claims 1-6, 8, 10-16, 18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable by Cervenka et.al. (US 2020/0167773 A1) hereinafter “Cervenka” in view of Cobbs et.al.  (US 2015/0347990 A1) hereinafter “Cobbs” in view of Revell et.al. (PH 12011502690 B1) hereinafter “Revell”, in further view of Musa et.al. (US 20040003235 A1) hereinafter “Musa”.

Regarding claims 1 and 11 Cervenka teaches: 
A system that implements an interbank information network architecture that provides a secure and decentralized network, the system comprising (Cervenka, [0032] teaches In the proposed RTP distributed ledger settlement system, the centralized ledger is replaced with one or more distributed ledgers, which can also be implemented using a conventional ledger or with blockchain technology. The distributed ledgers may be separate and distinct based on business needs, but at the same time the distributed ledgers may also interconnected with one another by being connected to a main ledger., [0142] further teaches Implementing a blockchain 500 in lieu of a traditional database in the disclosed embodiments may have many advantages. The blockchain 500 is multi-access and many entities may both have access to the data recorded therein. This may allow for decentralized and/or shared control of the blockchain.)
an interbank information network utilizing a dedicated private third-party infrastructure hosted by a third party hosting provider at a data center that establishes a direct communication channel between a plurality of nodes, the interbank information network comprising (Cervenka, [0087] teaches there may also be a main ledger 300 that is maintained by a main ledger manager. As will be discussed, the main ledger 300 may be used to implement global or multicurrency transactions. As shown in the figure, the main ledger 300 may be used to record transactions, account values, and/or pool values across multiple ledgers (and in this instance, multiple currencies). For example, the main ledger 300 may maintain records of the total account values of the pool account 310, the pool account 320, and the pool account 330. In some embodiments, the main ledger 300 may even maintain records of individual account values associated with each user for those pool accounts (e.g., after deposits, Bank A has account values of $3 M USD, $1 M CAD, and $0.8 M AUD); [0050] further teaches: “… It should be noted that many of the roles performed by the different entities described above are not mutually exclusive, and thus, can be performed by a single entity. For instance, … any and all of the roles could be established at … a transaction processor (a third party providing settlement services), a ledger manager (e.g., a country ledger manager), a main ledger manager (e.g., a global ledger manager)….” )
an administrator node managed by one of a third-party and a regulator configured to maintain a whitelist of nodes that may exchange information as well as controlling permissions including sending decryption keys to authorized nodes (Cervenka, [0044] teaches A "main ledger manager" may include any suitable entity that operates a main ledger for recording transactions between users associated with different pool accounts. In some embodiments, the main ledger manager may be a business entity (e.g., a financial institution such as a transaction processor). In some embodiments, the main ledger may be a distributed ledger (e.g., a blockchain ledger) and the term main ledger manager may refer to any entity that operates one or more full nodes for managing the main blockchain ledger, which interacts with the pool-specific blockchain ledgers in order to facilitate cross-pool transactions., [0062] teaches each ledger may be a private permission based blockchain ledger that utilizes public key infrastructure (PKI) for encryption and role-based access control. Role-based access allows for different individuals associated with an entity that perform different roles to have different data visibility based on their role, such that they can perform their assigned role and actions and only those actions. These roles and levels of data access should be assignable through the framework of the ledger (e.g., profile management). An individual who has a participant profile management role within an entity should be able to add, change and delete individuals within their own organization and configure their data access. Similarly, an individual in the finance department of an entity (e.g., a user deposited in the pool account) should be able to see the transactions and balances of that entity, but not transactions or balances from other entities. [0097]; [0050] further teaches: “…It should be noted that many of the roles performed by the different entities described above are not mutually exclusive, and thus, can be performed by a single entity. … any and all of the roles could be established at … a transaction processor (a third party providing settlement services);
a first bank node communicatively coupled to a first in-bank system (Cervenka, [0005] teaches In order to facilitate real-time settlement, a computing system may include a first plurality of nodes hosting a first blockchain ledger. This first blockchain ledger records transactions between a first set of users that have all deposited (e.g., funds) into a first pool account. In some cases, the users may be banks or financial entities, and each user may have their own individual set of customers.);
the first bank node comprises (Cervenka, [0005])
a first blockchain node that supports a permissioned shared ledger and a private database that contains transactional, customer and personally identifiable information (PII), the first blockchain node is configured to record and publish to the permissioned shared ledger, inquiry activity based on the transaction request that is encrypted by the interbank information network; and  (Cervenka , [0062] teaches each ledger may be a private permission based blockchain ledger that utilizes public key infrastructure (PKI) for encryption and role-based access control. Role-based access allows for different individuals associated with an entity that perform different roles to have different data visibility based on their role, such that they can perform their assigned role and actions and only those actions., [0090] further teaches As pool entities (e.g., central banks) move to digital currencies, the ledger managers (e.g., the entities managing their distributed ledger) could implement this system and architecture with the digital currency of their pool entity and there would be greater visibility of transactions since they would all be recorded on the blockchains of the ledgers. This would be particularly useful for compliance requirements, such as for measures associated with Know Your Customer (K YC), Customer Identification Program (CIP), Office of Foreign Assets Control (OFAC) screening, and Anti-Money Laundering Laws (AML). As an example, since each transaction would be recorded in the blockchain of a ledger (such as the main ledger 300), it would be simple to filter all the transactions associated with a particular user in various countries or currencies in order to analyze the money flows for money laundering detection. Note: Examiner reasonably interprets that KYC is a PII associated with the customer.);
a second bank node communicatively coupled to a second in bank system, the second bank node including a second blockchain node that supports the permissioned shared ledger, the second bank node configured to ((Cervenka, [0005], [0006] teaches there may be additional blockchain ledgers that are each associated with additional pool accounts. For instance, there may be a second plurality of nodes hosting a second blockchain ledger. This second blockchain ledger records transactions, deposits, and withdrawals of funds associated with each user in a second set of users that have all deposited (e.g., funds) into a second pool account. Like the first blockchain ledger, the second blockchain ledger also records and tracks the current total value of the second pool account, which will initially be the aggregate value of all the deposits from the second set of users.):
replicate, via the second blockchain node over direct communication channel, the inquiy activity published by the first blockchain node (Cervenka, [0007] teaches there may be a main blockchain ledger. For instance, there may be a third plurality of nodes hosting a main blockchain ledger. In some embodiments, the main blockchain ledger may record changes in the current total value of the various pool accounts, such as the current total value of the first pool account and the current total value of the second pool account. This can be implemented in various ways. The third plurality of nodes may be configured to periodically obtain the current total value of the first pool account from the first blockchain ledger and the current total value of the second pool account from the second blockchain ledger, and then the third plurality of nodes may update the main blockchain ledger with those retrieved values.);
determine, via the second inbank system, an answer to the inquiry activity based on one or more of a fraud check, tracking, and validation processing (Cervenka, [0098] teaches administrative functions that can be performed using the data access and security framework include the ability to manage and support system level functions including software upgrades, connectivity, and so forth. There may be administrative functions associated with security, such as managing system security rules (e.g. passwords, login timeout, etc.), encryption keys, and digital security elements, (e.g. digital signing authorities, password resets, etc.). There may be administrative functions associated with audit, such as setting up and accessing system logs, reports (e.g., for performance, profile management, compliance, etc.), regulatory and legal compliance requirements, and source data., Note: the Examiner reasonably interprets the answer to the inquiry activity to read on a password for requesting access to manage transaction settlements, see also [0088-0089]; [0038] further teaches:  “…A blockchain is typically managed by a peer-to-peer network …Once recorded, the data in any given block cannot be altered retroactively without the alteration of all subsequent blocks and the collusion of the network. This allows the blockchain to serve as a distributed ledger for recording transactions between parties in a verifiable and permanent way…; [0132] further teaches There are many advantages to the RTP settlement system, as shown through the embodiments depicted in FIG. 4. … flexibility and visibility of legal and compliance related business rules and validations, since those rules can be set, configured, or written into the ledgers and/or the framework used to access those ledgers…; [0142] further teaches The blockchain 500 .. may allow for decentralized and/or shared control of the blockchain. …This decentralization also prevents malicious attacks … reducing the possibility of fraud and errors...”)
record and publish to the permissioned shared ledger, via the second blockchain node, the answer to the inquiry activity the interbank information network verifying the answer to the inquiry activity including leveraging a network wide fraudster list (Cervenka, [0088] teaches In one embodiment, the main ledger 300 may be updated by pulling or retrieving information (e.g., about transactions) from the ledgers 312, 322, and 332 after those ledgers have been updated and using that information to update the main ledger 300 (e.g., by the nodes managing the main ledger 300). Thus, the main ledger 300 would record the various transactions and the movement of funds, but the main ledger manager would not participate in that transfer of funds. Instead, the main ledger manager is facilitating the transfer of funds without actually taking physical possession of funds., [0089 teaches the main ledger 300 may be used to allow users to utilize funds across individual accounts they may have with various pool entities, such as to enable multicurrency transactions. For example, in the figure shown, Bank A may wish to transact with Bank E using Canadian dollars. This transaction may involve a transfer of $2 M CAD from Bank A to Bank E and would normally be handled by the ledger 322. However, it can be seen that Bank A only has $1 M CAD deposited with the pool account 320, which is insufficient for enabling the transaction. In this instance, funds could be retrieved from Bank A's US dollar account (containing $3 M USD) maintained by ledger 312. To enable this, the main ledger manager (e.g., the nodes of the main ledger 300) may determine the current exchange rate from US dollars to Canadian dollars that will enable the transaction. Note: The Examiner reasonably interprets that the mail ledger allows multiple bank access to utilizing a pool of funds, therefore considered the permission ledger; [0102] further teaches: “…There may also be profile management functions associated with the role within the entity to verify the identification and authority of individuals involved in financial transactions (draw-down, top-ups, funds transfers) or trying to perform a special action (e.g. changing of funding account data, etc.). These profile management functions may provide individuals carrying out this role to perform commercially reasonable security procedures, such as the linkage of digital signatures, corporate resolutions, and double custody…”). 
Cervenka is silent the following limitation that is taught by Cobbs:
a client internal system that communicates with application business logic via an application programing interface (API), the API requiring one or more access keys for access to the interbank information network and the one or more access keys are secured in a key-vault the client internal system is configured to receive a transaction request ([0014] teaches FTS software agent capable of communicating funds transfer instructions; and a funds transfer system (FTS) coordinator having: a rebalancing coordinator capable of determining amounts and times of funds transfers among a plurality of FTS accounts so as to minimize negative balances in the plurality of FTS accounts; an interbank funds transfer network interface for communicating with an interbank funds transfer network capable of transferring funds among the plurality of FTS accounts in accordance with instructions from the rebalancing coordinator; a front-end for receiving funds transfer instructions via an API from the FTS software agent; [0055] further teaches: “…The user may be required to perform an authorization of their software agent 130 using credentials provided by their bank, such as by entering an access key or code…”; [0064] further teaches: “…In an example…, the bank issues multiple independent access keys for each account, where the different keys may only be used to pay certain recipients, be limited to certain transfer amounts and/or frequency, or other useful restrictions. The bank can enforce these restrictions at the time of an attempted transfer by accepting or refusing the transfer…”; [0078] further teaches: “…If a user loads multiple access keys, he or she may choose the appropriate access key for each funds transfer, and each may have a different set of authorized actions…”);
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems associated with real-time settlement using a distributed ledger as taught above by Cervenka and implement a front-end for receiving funds transfer instructions via an API from the FTS software agent as taught by Cobbs to provide a method for sending funds transfer instructions via an API to an API of the first bank so as to cause a first transfer of funds from a bank account of the sender in the first bank to the first FT'S account in the first bank, sending funds transfer instructions via an API to an API of the second bank so as to cause a second transfer of funds from the second FTS account in the second bank to a bank account of the recipient in the second bank, sending from the first bank to the FTS coordinator confirmation of the first transfer of funds, and sending from the second bank to the FTS coordinator confirmation of the second transfer of funds (Cobbs, [0014]), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to interbank funds transfers with the motivation being to have funds transfer instructions sent via an API (Cobbs, [0016]).
Cervenka is silent the following limitation that is taught by Revell:
receive, upon a determination by the interbank information network that the second bank node is authorized, a [previously generated] decryption key for the encrypted inquiry activity based on the transaction request from the administrator node (Revell [page 8 lines 3-16] teaches: “…method starts with that a node, in this example the first node A, sends a request to the central server 2 for setting up communication with the second node B. The central server 2 first checks if the first  node A is authorized to set up communication with the second node B and also that the second node B is authorized to communicate with the central server 2 and the first node A. If both nodes are authorized to start communication with each other, the central server 2, in response to the request from the first node A, will send a first key generating file to the first node A and a second key generating file to the second node B. 10 Figure 2 shows an example of a key generating file that is sent from the central server to the first node A and the second node B. The file contains a process file, which when executed by the first node A and the second node B will generate the encryption/decryption key….”). 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems associated with real-time settlement using a distributed ledger as taught above by Cervenka and implement generating an encryption/decryption key as taught by Revell in order to facilitate the decryption of encrypted data as taught by Cervenka.   
Although Revel teaches a decryption for the encrypted inquiry activity based on the transaction request from the administrator node, it is silent regarding a “previously generated decryption key” which is taught by Musa: (See at least [ 0007 ] via: “…a multi-process, host/agent system is enhanced to provide backward compatibility in a new administrative host software version by avoiding invalidating security certificates previously distributed to agent processes due to regeneration of encryption/decryption keys used for generating and verifying security certificates. In the described embodiment, below, the security-certificate-management tools are moved from the administrative host and embedded within a new, higher-level certification-authority entity that coexists with the administrative host process or runs in a separate process. The new certification-authority entity inherits the encryption/decryption key pair used to digitally sign security certificates previously generated and used in the previous instantiation of the previous version of the administrative host software. The administrative host software can be upgraded to a new version without loss of the previously generated encryption/decryption key pair used for verifying and signing security certificates and concomitant obsolescence of the existing, already distributed security certificates.…”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cervenka in view of Revel to incorporate the teachings of Musa since Musa assists in the use of previously generated decryption keys in order to be facilitate the upgrading of the administrative host software including no need to create new security certificates that were previously distributed by not having to generate new decryption keys and by instead using the previously generated decryption keys.

Regarding claims 2 and 12 Cervanka in view of Cobbs , in view of Revell and in further view of Musa teaches the invention with respect to claims 1 and 11 respectively. Cervanka also teaches:
wherein the first bank node sends a message directly to the second bank node (Cervenka, [0010] further the node of the first plurality of nodes may determine that the transaction reduces an account value associated with the first user below a first threshold and then send a communication to the first user to deposit additional funds into the first pool account. Similarly, in some embodiments, the node of the first plurality of nodes may determine that the transaction increases an account value associated with the second user above a second threshold and then send a communication to the second user to withdraw funds from the first pool account., [0011] further teaches the node of the first plurality of nodes hosting the first blockchain ledger may receive a second transaction from the first user of the first set of users to a third user that did not deposit funds for settlement into the first pool account. The node of the first plurality of nodes may verify that the second transaction is capable of taking place by checking the first blockchain ledger (e.g., to determine the account value associated with the first user). In some embodiments, verifying that the transaction is capable of taking place includes checking the first blockchain ledger for a history of transactions associated with the first user.).

Regarding claims 3 and 13 Cervanka in view of Cobbs , in view of Revell and in further view of Musa teaches the invention with respect to claims 1&2 and 11&12 respectively. Cervanka also teaches:
wherein the message relates to one of: fraud, validation, sanctions, tracking, clearing, settlement and advising (Cervenka, [0010-0011]).

Regarding claims 4 and 14 Cervanka in view of Cobbs , in view of Revell and in further view of Musa teaches the invention with respect to claims 1 and 11 respectively. Cervanka also teaches:
an administrator node that maintains a list of nodes that are authorized to participate in the interbank information network (Cervenka, [0043] teaches A "ledger manager” may include any suitable entity that operates a ledger for recording transactions between users associated with a pool account. In some embodiments, a ledger manager may also be a pool entity (e.g., such as a bank responsible for providing a pool account) or a business entity (e.g., a financial institution such as a transaction processor). In some embodiments, the ledger may be a distributed ledger (e.g., a blockchain ledger) and the term ledger manager may refer to any entity that operates one or more full nodes for managing the ledger and recording transactions between users associated with a pool account. In such embodiments, there may not be a single ledger manager and the ledger manager may actually consist of multiple entities., [0102] further teaches There may also be profile management functions associated with the role within the entity to verify the identification and authority of individuals involved in financial transactions (draw-down, top-ups, funds transfers) or trying to perform a special action (e.g. changing of funding account data, etc.). These profile management functions may provide individuals carrying out this role to perform commercially reasonable security procedures, such as the linkage of digital signatures, corporate resolutions, and double custody. ).

Regarding claims 5 and 15 Cervanka in view of Cobbs , in view of Revell and in further view of Musa teaches the invention with respect to claims 1 and 11 respectively. Cervanka also teaches:
wherein each bank node in the interbank information network is responsible for in-bank user access to node functions (Cervenka, [0062]).

Regarding claims 6 and 16 Cervanka in view of Cobbs , in view of Revell and in further view of Musa teaches the invention with respect to claims 1&2 and 11&12 respectively. Cervanka also teaches:
wherein the message is encrypted (Cervenka, [0032], [0062], [0098] teaches administrative functions associated with security, such as managing system security rules (e.g. passwords, login timeout, etc.), encryption keys, and digital security elements, (e.g. digital signing authorities, password resets, etc.). There may be administrative functions associated with audit, such as setting up and accessing system logs, reports (e.g., for performance, profile management, compliance, etc.), regulatory and legal compliance requirements, and source data. There may also be administrative functions associated with data classification, such as assigning classifications for the transaction and profile data at both a system and an organization level.).

Regarding claims 8 and 18 Cervanka in view of Cobbs , in view of Revell and in further view of Musa teaches the invention with respect to claims 1&2 and 11&12 respectively. Cervanka also teaches:
wherein the message comprises a request to validate an account associated with the second bank node. (Cervenka, [0013] teaches The transaction can be verified to determine that it is capable of taking place by checking an account value associated with the first user at the first pool account. In some embodiments, the main blockchain ledger may keep track of the account value associated with the first user and receive periodic updates from a first blockchain ledger associated with the first pool account about any changes to the account value associated with the first user. This first blockchain ledger will record transactions between users that deposited funds for settlement into the first pool account and can be used to track changes in account value for those users, including the first user. [0032], [0062], [0098]).

Regarding claims 10 and 20 Cervanka in view of Cobbs , in view of Revell and in further view of Musa teaches the invention with respect to claims 1 and 11 respectively. However Cervanka is silent the following claim that is taught by Cobbs:
wherein a user associated with the first bank node access the API via a web-based interface from a client device (Cobbs, [0054] teaches In general, any device that is capable of communicating with the FTS Coordinator 124 over a network may function as an FTS software agent 130. A software agent 130 may use a "front-end" application programming interface (API) 140 (a) and 140 (b) (see FIG. 1) which is accepted by the FTS. An API specifies how some software components should interact with each other, and specifies the communication protocol for exchanging messages related to the service. The front-end API may allow the software agent 130 and the FTS to communicate securely and reliably. In an example embodiment, the API requires that the Secure Sockets Layer (SSL) protocol be used to encrypt and authenticate the communication between the software agent 130 and the FTS.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems associated with real- time settlement using a distributed ledger as taught above by Cervenka and implement a front- end for receiving funds transfer instructions via an API from the FTS software agent as taught by Cobbs to execute the motivation as mentioned in claim 1.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being un-patentable by Cervenka, in view of Cobbs, in view of Revell, in view of Musa, and in further view of Caldera (US 2018/0189789 A1) et.al. hereinafter “Caldera”.

Regarding claims 9 and 19 Cervanka in view of Cobbs , in view of Revell and in further view of Musa teaches the invention with respect to claims 1 and 11 respectively. However Cervanka is silent the following claim that is taught by Cobbs:
wherein the first in-bank system comprises a payment information application, a client information application, [a sanctions application and a known fraudster list] (Cobbs, [0057] teaches In an example embodiment, an FTS software agent is integrated into a wide variety of software applications for which the function of transferring money is merely one aspect. Examples of such applications might include gambling applications, applications provided by a vendor to manage that vendor's services, applications that manage subscriptions requiring periodic payment, applications for business travelers that create and manage expense reports, any e-commerce website, any brokerage website, any electronic service enabling transfer of money, etc. [0063] teaches the bank may independently validate the request and verify proper authorization with the access key. The bank may thereby entirely control the risk of unauthorized transfers. In addition, banks may support or enforce other fraud prevention measures, such as regular password changes, restricting transfers to a predetermined destination list or "whitelist", etc.).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified a systems associated with real- time settlement using a distributed ledger as taught above by Cervenka and implement a front- end for receiving funds transfer instructions via an API from the FTS software agent as taught by Cobbs to execute the motivation as mentioned in claim 1.
Although Cobbs teaches first in-bank system comprises a payment information application, a client information application, it is silent regarding “a sanctions application and a known fraudster list” which is taught by Caldera: (See at least [0074] via: “…The present disclosure contemplates that transaction fraud is becoming more prevalent due, in large part, to the Internet. For example, transaction frauds may include fraudulent use of payment instruments such as credit cards, debit cards and other similar instruments. Some fraud-check systems maintain lists of known bad cards, bad addresses, and/or bad computer system fingerprints, which may be referred to as “black lists.” Further, some fraud-check systems perform analytics with the bad cards, bad addresses, and/or bad computer system fingerprints to determine whether a given transaction appears legitimate. Some of these fraud-check systems also determine a risk associated with a transaction.…”in addition see at least [0075] via: “…a computerized sanction screening system may comprise an automated system for collection of sanction information, plus a routine for analyzing additional available data related to sanction information entities. Said system may also include an automated analysis summary routine for creating condensed information subsets or graphlets containing relevant information about sanction entities, some of which can be entities themselves, organized in a data retrieval system, such that an automated transaction system can check data from transactions and automatically identify and flag potentially sanctioned transactions. Then upon exceeding a preset contextual limit, the system does not in all cases block a transaction, but issues a blocking warning, meaning the transaction needs to be further investigated, manually or automatically. Further, the computerized sanction screening system reviews a flagged transaction cluster and, if items do not contain links to a known bad entity, the system may accept the transaction. However, if the system finds reason to suspect an entity, the breadth of the co-related items looked at is expanded by an additional number, and if the system then finds one or more suspicious connections, the transaction is rejected and sent for further review…”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cobbs to incorporate the teachings of Caldera since Caldera teaches a fraud-check system that maintains fraud lists in addition to teaching a sanction screening system in order to assist in helping the bank in preventing fraud and or preventing transactions that are potentially sanctioned with the ultimate goal of preventing losses.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant amended independent claims 1 and 11, as posted in the above analysis with additions underlined

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 103.
The Applicant argues that in the amended Claim 1 and 11, Cervenka, in view of Cobbs and in further view of Revell fails to teach that the decryption key is a “previously generated” decryption key.

The Applicant also argues that in claim 9 and 19, Cervenka, in view of Cobbs and in further view of Revell fails to teach “a sanctions application” and a “known fraudster list”

Regarding claims 1 and 11 the Examiner has added art by Musa to teach that the decryption key is a “previously generated” decryption key. Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 9 and 19 the Examiner has added art by Caldera to teach “a sanctions application” and a “known fraudster list”. Applicant’s arguments with respect to claim(s) 9 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of claims 1-6, 8-16 and 18-20 as being rejected under 35 USC §103. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

Conclusion

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/               Supervisory Patent Examiner, Art Unit 3697